Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. Husband and wife, § 69*—when gift by wife to husband of personalty inferred. Where a wife mingled her separate personal property with that of her husband and the two used and disposed of the combined properties in common, and she by her will disposed only of certain cash on hand belonging solely to herself, no part of which represented the value of the proceeds of any of such personal property in their common use and disposal, held' that the husband did not hold such separate personal property of his wife’s which had been mingled with his own and so used and disposed of by them in common in trust for her, but that a gift from her to him of same would be inferred in the absence of a contrary agreement.